ORDER
The Disciplinary Review Board on October 23,1998, having filed with the Court its decision concluding that CYNTHIA LOU SHARP, who formerly practiced law as CYNTHIA S. JENKINS, of HADDON HEIGHTS, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 7.1(a)(1) (making false or misleading communications about lawyer’s services);
And the Disciplinary Review Board having further concluded that for a period of two years respondent should be required to submit to the Supreme Court Committee on Attorney Advertising all proposed advertisements for her practice;
And good cause appearing;
*28It is ORDERED that CYNTHIA LOU SHARP is hereby reprimanded; and it is further
ORDERED that for a period of two years respondent shall submit to the Supreme Court Committee on Attorney Advertising all proposed advertisements for her practice, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.